DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Objections
Claim 19 is objected to because of the following informalities:  the word “vice” should be removed from the claim.  It is believed that this is a typographical error. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and similarly claim 15, recite: the transformation is configured to provide a mapping of the detected image locations towards mapped 3Atty Docket No.: 545-867image locations at which the respective marker portions would have been captured if the device had been stationary during the image capture period.  It is unclear what this feature means in both of these claims. 
That is, is the transformation (i.e. image transformation or transformation of content) specifically to provide an image of a comparison of where the marker would have been if the device was stationary, and a mapped image content or transformation of where the marker portions did move? So, there will be some image of where the user was at time = 0, and then a pathway of there the marker or marker portions moved during an image capture period? Is this the correct interpretation? Like displaying a path of a user?  The specification only has “mapping” once, literally, at page 17, which is really just a repeat of the claim language.  The Figure that the specification refers to (Fig. 22B or 23B?) simply shows arrow motion of a camera (and/or motions) and a marker. But nothing with respect to a display, or any indication of showing a comparison of where a marker moved versus where it would have presumably stayed if the markers were stationary.  Clarification and/or correction are respectfully required. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites: The apparatus according to claim 11, comprising the marker.  This is unclear. Does this mean that the marker in claim 11 is physically attached to the apparatus? So this is why in claim 20, the apparatus is configured as “comprising” said marker? Or is the marker separate to the device, similar to what claim 10 recites? (Since most of the dependent claims in each set appear to correspond to each other). Or something else? For examination purposes, claim 20 will be interpreted as similar to claim 10 (that the marker is separate to the device/apparatus.  Clarification and correction are required. 

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what “a second data processing device” is, with respect to claim 21.  Claim 21 depends from claim 11.  In claim 11, there is already “a second, remote, data processing device”. 
So, is the second data processing device in claim 21 not remote, to distinguish it from the second, remote, data processing device of claim 11? 
If YES, does this mean that the apparatus of claim 11 has two separate data processing devices? The one recited in claim 11, and the “second” one in claim 21? 

For examination purposes, the apparatus of claim 11 will be interpreted more along the lines of a ‘system’, where the system can include one or more processors, devices, apparatuses, etc.  Clarification and correction are required. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-14, 17-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford (U.S. Patent Application Publication No. 2015/0094142 A1; cited in Applicant’s IDS).

	Regarding claim 1: 
	Stafford teaches: a data processing device (para. 7, HMD) comprising: 
	a camera (para. 50 and 65, camera) configured to capture successive images, each image being captured during a respective image capture period such that respective different portions of the captured image are captured at respective different capture times within the image capture period (paras. 68-83, images during time periods (i.e. when a user is playing a video game) to track a user or controller using image analysis and markers affixed thereon); 
	a detector (para. 71, processor of the HMD) to detect, from images captured by the camera, information indicating a relative location of a remote marker with respect to the data processing device, and 
	to associate a timestamp with a detected relative location indicating a time at which the relative location was detected (see e.g. paras. 53-85, images are processed to detect various markers within the images and track those markers (i.e. LEDs) to determine changes in position, elevation, orientation, direction and location of the HMD at various times. In at least one embodiment, this is performed by a processor of the HMD (see e.g. para. 73-75 and 85); see also discussion below); and 
	a motion sensor (para. 71, inertial sensors) to detect motion of the data processing device and to control operation of the detector in response to the detected motion (see e.g. paras. 70-85, information from the inertial sensors can be sent to the processor (detector) to change/adjust content and/or provide a warning (i.e. adjust the content) in response to detected motion). 
	Further regarding the above, it would have been obvious for one of ordinary skill in the art to have further modified Stafford, in view of itself, such that the processor of the HMD performs the above functions of the detector, as claimed above, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   That is, Stafford teaches an HMD processor, and at least one embodiment whereby the HMD processor performs the above tasks. Modifying Stafford, in view of itself, to have included the above, would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


Regarding claim 2:
Stafford further teaches: the data processing device according to claim 1, in which the detector is configured to detect an image of the marker within a given captured image and to derive a respective timestamp in dependence upon a location within the given captured image of the image of the marker (e.g. claim 13 and paras. 65-83).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to take advantage of known technology mechanisms for which to track devices/users over time.  


Regarding claim 3:
Stafford further teaches: the data processing device according to claim 2, in which: the marker comprises two or more spatially separated marker portions (e.g. paras. 66-68, the marker can be two or more spatially separated LEDs); 
the detector is configured to detect respective image locations of images of the marker portions in the given captured image; 
the detector is configured to apply a transformation to the detected image locations in dependence upon motion of the data processing device detected by the motion sensor (see e.g. paras. 53-85, the processor (detector) analyzes images for marker locations, and can change the content based on (in dependence upon) motion of the HMD detected by motion sensor (i.e. inertial sensor).  The content (i.e. .  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to take cater to user’s movements and actions to provide a more interactive multimedia experience.   


	Regarding claim 4:
Stafford further teaches: the data processing device according to claim 3, in which the transformation is configured to transform one or more of the detected image locations in dependence upon the capture times within the image captured period of the detected image locations (see e.g. paras. 53-85. The content transformation can be/is time dependent and location dependent).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to take cater to user’s movements and actions to provide a more interactive multimedia experience.   


	Regarding claim 7:
Stafford further teaches: the data processing device according claim 1, in which the device is a head mountable display (para. 7).  



Regarding claim 8:
Stafford further teaches: the data processing device according to claim 1, in which the marker comprises one or more illuminated portions (see e.g. paras. 66-71, markers can be LEDs).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to take advantage of known marker technology to provide and detect markers. 


	Regarding claim 9:
Stafford further teaches: the data processing device according to claim 1, in which the motion sensor comprises an inertial motion sensor (see e.g. para. 65).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to take advantage of known sensor technology for tracking movement of devices. 


	Regarding claim 10:
Stafford further teaches: the data processing device according to claim 1, further comprising a marker, separate to the device (e.g. para. 71, markers can be disposed on controllers or other HMDs of other users engaged in a video/electronic game).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to create an environment whereby multiple avenues exist with which to provide location and tracking information. 


	Regarding claim 11:
Stafford teaches: an apparatus (a system, such as the one illustrated in Fig. 9) comprising a data processing device (Fig. 9, comprising a head mounted device/HMD), the data processing device comprising: 
a receiver (Fog. 2: at least one aspect of its communication module associate hardware) to receive data representing successive images of a marker captured by a second, remote, data processing device (see para. 53-85 and namely para. 71, in a game environment, a second HMD can obtain images of markers captured and communicate with a first HMD such to analyze and determine relative positions of first , 
each image being captured during a respective image capture period such that respective different portions of the captured image are captured at respective different times within the image capture period (e.g. paras. 68-73, as it relates to a second HMD to the first); 
a detector (para. 71, processor of the HMD) to detect, from the data representing the captured images, information indicating a relative location of the marker with respect to the second data processing device, and 
to associate a timestamp with a detected relative location indicating a time at which the relative location was detected; (see e.g. paras. 53-85, images are processed to detect various markers within the images and track those markers (i.e. LEDs) to determine changes in position, elevation, orientation, direction and location of the HMD at various times. In at least one embodiment, this is performed by a processor of the HMD (see e.g. para. 73-75 and 85); see also discussion below); and   4Atty Docket No.: 545-867 
	a motion sensor (para. 71, inertial sensors) to detect motion of the data processing device and to control operation of the detector in response to the detected motion (see e.g. paras. 70-85, information from the inertial sensors can be sent to the processor (detector) to change/adjust content and/or provide a warning (i.e. adjust the content) in response to detected motion). 
	Further regarding the above, it would have been obvious for one of ordinary skill in the art to have further modified Stafford, in view of itself, such that the processor of 
	The prior art included each element recited in claim 11, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12: see claim 2. 
	Claim 12 recites features similar to claim 2.  Thus, the same rationale for rejection applies. 

	Regarding claim 13: see claim 3. 
	Claim 13 recites features similar to claim 3.  Thus, the same rationale for rejection applies. 

	Regarding claim 14: see claim 4. 
	Claim 14 recites features similar to claim 4.  Thus, the same rationale for rejection applies. 

	Regarding claim 17: see claim 7. 
	Claim 17 recites features similar to claim 7.  Thus, the same rationale for rejection applies. 

	Regarding claim 18: see claim 8. 
	Claim 18 recites features similar to claim 8.  Thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 9. 
	Claim 19 recites features similar to claim 9.  Thus, the same rationale for rejection applies. 

Regarding claim 20: see claim 10. 
	Claim 20 recites features similar to claim 10.  Thus, the same rationale for rejection applies. 


	Regarding claim 21:
Stafford further teaches: the apparatus according to claim 11, further comprising a second data processing device (e.g. para. 71, there can be two HMDs in a system for tracking and game play using markers).   
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied reference(-s) in view of Stafford to have obtained the above.  The motivation would be to create an environment whereby multiple avenues exist with which to provide location and tracking information.


	Regarding claim 22: please see claim 1. 
	The method of claim 22 corresponds to the functions performed by the device of claim 1. Thus, the same rationale for rejection applies. 

Regarding claim 23: please see claim 11. 
	The method of claim 23 corresponds to the functions performed by the apparatus of claim 11. Thus, the same rationale for rejection applies. 


	Regarding claim 25: please see also claim 1. 
Stafford further teaches: a non-transitory machine-readable medium (para. 61 memory) which stores computer software, and when executed by a computer, causes the computer to carry out actions (para. 61), comprising: 
The software of claim 25 corresponds to the functions performed by the device of claim 1.  It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references such that the device of claim 1 (i.e. computer, as mapped above) performs its functions on the basis of carrying out actions indicated by software on a medium, as mapped above.  The motivation would be to take advantage of known hardware and software capabilities to instruct machines to perform tasks. 



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Hashiba (U.S. Patent Application Publication No. 2017/0059871 A1). 

Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the data processing device according to claim 4, in which the transformation is configured to provide a mapping of the detected image locations towards mapped 3Atty Docket No.: 545-867image locations at which the respective marker portions would have been captured if the device had been stationary during the image capture period, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
Hashiba teaches that it is known to generate images or figures corresponding to a path of movement of an object (see e.g. paras. 18-19, 26 and 118, and claim 7). This can be done in the context of a user engaging in different types of video games (e.g. claims 6-7 and 89).  Stafford is also relevant to motion paths, tracking and video games (see mapping to claim 1 and e.g. Stafford, Abstract).  Modifying the applied references, such that the movement tracking of Stafford, done while users are participating in video games, all taught by Stafford, also includes providing a mapping of detected image locations with respect to markers, per Stafford, with respect to if the device had been 

	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


.   


	Regarding claim 15: see claim 5. 
	Claim 15 recites features similar to claim 5.  Thus, the same rationale for rejection applies. 
.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Calloway (U.S. Patent Application Publication No. 2018/0299271 A1).                                                                   

Regarding claim 6:
In analogous art, Calloway teaches, with regard to motion tracking (para. 2), to implement a tracking system that includes a rolling-shutter image sensor in a HMD (see e.g. paras. 31-40). This rolling-shutter image sensor corresponds to a camera that can capture images as lines of pixels at respective times. 
It would have been obvious for one of ordinary skill in the art to have combined and modified Stafford, in view of Calloway, to have obtained: the data processing device according to claim 1, in which the camera is configured to capture the successive images as multiple lines of pixels, such that respective different lines of pixels of the captured image are captured at respective different capture times within the image capture period.   The motivation would be to implement different and known tracking methodologies to track motion of users, such as ones wearing HMDs, as per Calloway. 


	Regarding claim 16: see claim 6. 
	Claim 16 recites features similar to claim 6.  Thus, the same rationale for rejection applies. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to HMD, marker tracking and adjusting display images accordingly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613